USCA11 Case: 21-11402      Date Filed: 02/04/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11402
                   Non-Argument Calendar
                   ____________________

BRIAN PARROTT,
                                              Plaintiff-Appellant,
versus
COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
             D.C. Docket No. 6:19-cv-02249-EJK
                   ____________________
USCA11 Case: 21-11402               Date Filed: 02/04/2022   Page: 2 of 4




2                           Opinion of the Court                21-11402

Before NEWSOM, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
        An administrative law judge denied Brian Parrott’s disability
insurance benefits claim, finding that Parrott was not disabled prior
to his date last insured because he didn’t have a severe impairment
or combination of impairments, as required by 20 C.F.R.
§ 404.1520(a)(4)(ii). Although the ALJ noted that Parrott had at
least ten medically determinable impairments, she concluded that
they didn’t significantly limit his ability to perform basic work-re-
lated activities for 12 consecutive months, and thus, the impair-
ments weren’t “severe.” The Appeals Council denied Parrott’s re-
quest for review, and the district court affirmed the ALJ’s decision.
Before us, Parrott contends that substantial evidence didn’t support
the ALJ’s determination that he lacked a severe impairment or
combination of impairments and wasn’t disabled. 1
       The Social Security regulations set forth a five-step, sequen-
tial evaluation process to determine when a claimant is disabled.
20 C.F.R. § 404.1520(a)(4). To get past step two, the claimant must
show that he has a severe impairment or combination of impair-
ments. Id. § 404.1520(a)(4)(ii). The severity threshold is not met
unless the impairment or combination of impairments “signifi-
cantly limit [the claimant’s] physical or mental ability to do basic


1 We will defer to the ALJ’s factual findings if they are
                                                  supported by substantial
evidence. See Parks ex rel. D.P. v. Comm’r of Soc. Sec., 783 F.3d 847, 850
(11th Cir. 2015).
USCA11 Case: 21-11402         Date Filed: 02/04/2022    Page: 3 of 4




21-11402               Opinion of the Court                         3

work activities” for a continuous period of at least 12 months. Id.
§ 404.1522(a), § 404.1509. Basic work activities include “the abili-
ties and aptitudes necessary to do most jobs,” such as walking,
standing, sitting, understanding, using judgment, etc. Id.
§ 404.1522(b).
       The ALJ determined that Parrott had the following medi-
cally determinable impairments: chronic kidney disease, major de-
pressive disorder, steroid-induced diabetes, obesity, history of deep
venous thrombosis (DVT), hyperlipidemia, hypertension, gas-
troesophageal reflux disorder (GERD), gout, and Bell’s palsy. But
simply identifying impairments is not enough—Parrott had to
prove that they significantly limited his ability to work for at least
12 months. McCruter v. Bowen, 791 F.2d 1544, 1547 (11th Cir.
1986) (noting that severity of a disability “must be measured in
terms of its effect upon ability to work”). Here, Parrott failed to do
that.
       Doctors’ notes from the relevant time period indicated that
Parrott’s kidney condition, hypertension, hyperlipidemia, and
GERD were stable with medication; his diabetes and DVT diagno-
ses were resolved in less than a year; his gout flared up only occa-
sionally and could be controlled with medication on an as-needed
basis; his obesity wasn’t accompanied by any limitations or symp-
toms that affected his ability to work; and he was recovering from
his Bell’s palsy. Despite his impairments, treatment notes indicated
that Parrott was able to do landscape work three to four hours at a
time, sit two to four hours, stand/walk one hour, lift/carry up to
USCA11 Case: 21-11402         Date Filed: 02/04/2022    Page: 4 of 4




4                      Opinion of the Court                 21-11402

20 pounds occasionally and 10 pounds frequently, and occasionally
push/pull with his upper body. Thus, Parrott’s physical conditions
didn’t have more than a minimal effect on his ability to engage in
basic work activities.
       As for Parrott’s depression, the ALJ concluded that it did not
impair Parrott’s understanding, remembering, or applying of infor-
mation, as evidenced by his hearing testimony regarding his past
work; and it only mildly impaired his ability to interact with others,
to concentrate, and to manage himself.               See 20 C.F.R.
§ 404.1520a(c)(3) (noting the four broad functional areas used to
determine the degree of a claimant’s functional limitation due to a
mental impairment). Parrott managed to meet up with friends a
few times per week, watch TV, use a computer, read for pleasure,
perform household chores, attend doctors’ appointments, and live
alone. Thus, Parrott’s depression didn’t have more than a mild ef-
fect on his ability to do basic work activities.
        To the extent that the ALJ gave lesser weight to certain doc-
tors’ reports, she specifically noted other medical evidence and
statements that contradicted those reports. At this stage, we are
not at liberty to decide facts anew or to reweigh the evidence. Win-
schel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011).
Substantial evidence in the record supported the ALJ’s conclusion
that Parrott’s diagnoses, singly or in combination, didn’t hinder his
day-to-day functioning or basic work activities in a severe way. Ac-
cordingly, we affirm the district court’s decision.
       AFFIRMED.